Citation Nr: 0737973	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-24 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
pseudofolliculitis barbae, to include the issue of whether a 
reduction in the disability rating from 10 percent to 0 
percent, effective August 1, 2003, was proper.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active service from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 2004, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Member of the 
Travel Board (a Veterans Law Judge).  In August 2007, he was 
notified that a hearing was scheduled for September 11, 2007.  
However, the veteran failed to report for his hearing, and 
there is no record to show that he has requested another 
hearing.  Without good cause being shown for the failure to 
appear, no further hearing can be scheduled and appellate 
review may proceed. 


FINDINGS OF FACT

1.  A 10 percent rating for pseudofolliculitis barbae was in 
effect from August 12, 1994 to July 31, 2003.  

2.  The RO's April 2003 RO rating decision, which reduced the 
veteran's rating for pseudofolliculitis barbae from 10 
percent to 0 percent, effective August 1, 2003, did not 
consider required regulatory provisions and denied the 
veteran due process.

3.  The veteran's pseudofolliculitis barbae requires him not 
to shave; it is not shown to be productive of constant 
exudation or itching, extensive lesions, or marked 
disfigurement, to affect 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas; or, to require the use 
of systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  

 

CONCLUSIONS OF LAW

1.  The RO's April 2003 RO rating decision, which reduced the 
veteran's rating for his pseudofolliculitis barbae from 10 
percent to 0 percent, is void ab initio, and the criteria for 
restoration of the 10 percent rating for this condition are 
met.  38 C.F.R. § 3.344 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.71a, 4.118, Diagnostic Codes 7800, 7806 (as in effect 
prior to August 30, 2002, and thereafter).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1994, the RO granted service connection for 
pseudofolliculitis barbae, evaluated as 10 percent disabling.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).

In November 2001, the veteran filed a claim for an increased 
rating for his pseudofolliculitis barbae.  In December 2002, 
the RO scheduled him for an examination.  However, the 
veteran failed to report.  In January 2003, the RO notified 
the veteran that it had determined that his 
pseudofolliculitis barbae was noncompensable (0 percent 
disabling), and that it proposed to reduce his rating.  The 
notice essentially stated that the basis for the reduction 
was that the veteran had failed to report for his 
examination.  

In April 2003, the RO reduced the veteran's rating to 0 
percent, effective August 1, 2003.  

Given the foregoing, the issue is entitlement to an increased 
rating for service-connected pseudofolliculitis barbae, to 
include the issue of whether a reduction in the disability 
rating from 10 percent to 0 percent, effective August 1, 
2003, was proper.  The Board will first discuss the RO's 
reduction in the disability rating from 10 percent to 0 
percent.  

In cases where a veteran's protected rating is reduced, the 
Board must determine whether the reduction was proper, and 
not phrase the issue in terms of whether the veteran was 
entitled to an increased rating.  Dofflemyer v. Derwinski, 2 
Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991) ("This is a rating reduction case, 
not a rating increase case.").  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction. Ratings 
on account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, epilepsy, psychoneurotic reaction, arteriosclerotic 
heart disease, bronchial asthma, gastric or duodenal ulcer, 
many skin diseases, etc., will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
See 38 C.F.R. § 3.344(a) (2007).

If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 
paragraph (a), the rating agency will continue the rating in 
effect, citing the former diagnosis with the new diagnosis in 
parentheses, and following the appropriate code there will be 
added the reference "Rating continued pending reexamination 
- -- months from this date, § 3.344."  The rating agency 
will determine on the basis of the facts in each individual 
case whether 18, 24 or 30 months will be allowed to elapse 
before the reexamination will be made.  See 38 C.F.R. § 
3.344(b) (2007).

The provisions of paragraphs § 3.344 (a) and (b) apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve. 
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  See 38 
C.F.R. § 3.344(c) (2007).  The United States Court of Appeals 
for Veterans Claims (Court) stated in Lehman v. Derwinski, 1 
Vet. App. 339 (1991) that use of parentheses suggests that 
the five year time frame is merely a guideline, not a 
mandate; and that the regulation is devoid of any language 
which could be construed as intended to establish an 
inflexible mandatory minimum time period.

Although the regulatory requirements under 38 C.F.R. § 
3.344(a) and (b) apply only to reductions of ratings that 
have continued for long periods at the same level, the Court 
has held that several general regulations are applicable to 
all rating reduction cases, regardless of whether the rating 
at issue has been in effect for five or more years.  The 
Court has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  The Brown case 
articulated three questions that must be addressed in 
determining whether a rating reduction was warranted by the 
evidence.  First, a rating reduction case requires 
ascertaining "whether the evidence reflects an actual change 
in the disability."  Second, it must be determined whether 
the examination reports reflecting such change were based 
upon thorough examinations."  Third, it must be determined 
whether the improvement actually reflects an improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  Brown, 5 Vet. App. at 421.

When a claimant fails to report for a reexamination and the 
issue is continuing entitlement, VA shall issue a pre-
termination notice advising the payee that payment for the 
disability for which the reexamination was scheduled will be 
discontinued.  Such notice shall include the prospective date 
of discontinuance, the reason therefore, and a statement of 
the claimant's procedural and appellate rights.  If the 
claimant, within 60 days, indicates willingness to report for 
reexamination or to present evidence, discontinuance will be 
deferred until such examination or evidence is received or 
conducted.  

If there is no response within 60 days, or if the evidence 
submitted does not establish continued entitlement, payment 
for such disability shall be discontinued as of the date of 
last payment and shall not be further adjusted until a VA 
examination has been conducted and the report reviewed.  38 
C.F.R. § 3.655(c).  

In the present case, service connection for 
pseudofolliculitis barbae was granted effective August 1994, 
and at the time of the RO's April 2003 rating decision, the 
veteran's 10 percent rating for pseudofolliculitis barbae had 
therefore been in effect for more than 5 years.  A review of 
the RO's April 2003 decision and the statement of the case 
(SOC) dated in May 2005 shows that the RO appears to have 
treated the reduction of the 10 percent rating as a claim for 
an increased rating.  Of particular note, although the May 
2005 SOC cited to 38 C.F.R. § 3.105, the SOC phrased the 
issue as one of an "evaluation," and failed to include or 
discuss the provisions of 38 C.F.R. § 3.344.  The Court has 
stated that both decisions by the RO and by the Board that do 
not apply the provisions of 38 C.F.R. § 3.344, when 
applicable, are void ab initio (i.e., at their inception).  
Lehman v. Derwinski, 1 Vet. App. 339 (1991); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 
Vet. App. 277 (1992); and Brown v. Brown, 5 Vet. App. 413 
(1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) 
(where VA reduces the appellant's rating without observing 
applicable laws and regulations the rating is void ab initio 
and the Court will set aside the decision).  The Board 
further notes that the January 2003 pre-termination notice, 
to include an associated October 2002 rating decision, did 
not include the prospective date of discontinuance, or a 
statement of the claimant's appellate rights.  See 38 C.F.R. 
§ 3.655(c).  

Finally, to the extent that the RO cited to the veteran's 
failure to report for his examination, there is no indication 
that the RO ever informed him that a failure to report for 
his examination may result in the denial of his claim for an 
increased rating, or (more importantly in this case) a 
reduction in his evaluation.  

Simply stated, a veteran must be given adequate notice before 
his or her rating is reduced.  Since the rating decision that 
accomplished the reduction of the 10 percent evaluation for 
the veteran's service-connected pseudofolliculitis barbae did 
not apply the provisions of 38 C.F.R. § 3.344, the reduction 
is void.  The appropriate remedy in this case is a 
restoration of the 10 percent evaluation effective on the 
date of the reduction.  See Hayes, 9 Vet. App. at 73 
(improper reduction reinstated effective date of reduction).  

The Board finds that the veteran's 10 percent evaluation was 
improperly reduced, that the reduction of the evaluation is 
void ab initio, and that the 10 percent evaluation for the 
veteran's pseudofolliculitis barbae should be restored.  
Accordingly, the Board finds that restoration of the 10 
percent evaluation for pseudofolliculitis barbae, effective 
August 1, 2003, is warranted.

The remaining issue is whether an increased rating, i.e., a 
rating in excess of 10 percent, is warranted for the 
veteran's pseudofolliculitis barbae.  

According to the SOC, the veteran filed his claim in November 
2001.  The Board notes that it appears that the veteran may 
have intended to withdraw his claim in February 2002, 
however, as previously noted, the RO continued with its 
reduction, which was finalized in April 2003.  The Board will 
therefore assume that the veteran filed his claim in November 
2001. 

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002).  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (The Court of Appeals for Veterans 
Claims held that where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent Congressional intent to the contrary).  In 
VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-20003.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Under 38 C.F.R. § 4.118, DC 7806 (as in effect prior to 
August 30, 2002), a 10 percent evaluation required 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  A 30 percent evaluation 
was warranted for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  

With regard to the new criteria, 38 C.F.R. § 4.118, DC 7806, 
a 10 percent rating is warranted with at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or, intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than 6 weeks during the past 12-month period.  A 30 
percent evaluation is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas is affected; 
or, where systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12- 
month period.  

The Board initially notes that the claims files include 
decisions of the Social Security Administration (SSA), with 
supporting documentation, and that none of this evidence 
contains relevant findings.  

With regard to the old criteria, the relevant medical 
evidence consists of VA progress notes, dated between 2000 
and 2006, and two VA examination reports.  The VA progress 
notes primarily show treatment for renal failure, seizures, 
and psychiatric symptoms, and do not show treatment for 
complaints of skin symptoms.  A January 2002 report notes 
that there were no abnormal lesions, or rash.  

A VA examination report, dated in September 2003, shows that 
the examiner stated that he was unable to identify specific 
symptoms or areas of disability from the veteran, who 
appeared anxious and agitated.  On examination, there was no 
pseudofolliculitis on the back of the neck, near the 
hairline, on the face, the chin, or the anterior upper neck 
below the mandible.  The veteran had a 1/4-inch beard, and he 
complained that his beard interfered with his ability to get 
a job, and with his hygiene.  The examiner provided the 
following impression, which he stressed was "speculative": 
previous pseudofolliculitis barbae involving the area of the 
beard on the face and neck, no active lesions at this time 
because the veteran doesn't shave, and, "If the veteran has 
a disability from this condition I was not able to identify 
it or to document it."  Such a finding provides evidence 
against this claim.  The report is accompanied by color 
photographs of the veteran.  

A VA examination report, dated in May 2006, shows that the 
veteran complained that he broke out in bumps or sores when 
he shaved.  On examination, there were no current lumps, 
lesions or sores.  There were no scars present, and no 
disfigurement present.  There were no visible bumps on his 
cheeks, forehead, or anyplace else.  There was no scarring.  
The report notes that a photo was not needed, and that 0 
percent of the total body, and exposed body, were affected.   
The diagnosis was pseudofolliculitis barbae, and notes that 
there were no residuals, and that the veteran has had a full 
beard since his military days, providing more evidence 
against this claim.  

With regard to the old criteria, the Board finds that the 
evidence is insufficient to show that the veteran's 
pseudofolliculitis barbae is productive of constant exudation 
or itching, extensive lesions, or marked disfigurement.  The 
September 2003 VA examination report shows that there was no 
pseudofolliculitis on the back of the neck, near the 
hairline, on the face, the chin, or the anterior upper neck 
below the mandible.  The examiner stated that there were no 
active lesions, and that the veteran's skin condition was not 
productive of disability.  The May 2006 VA examination report 
shows that there were no current lumps, lesions or sores, no 
scars present, and no disfigurement present.  There were no 
visible bumps on his cheeks, forehead, or anyplace else.  The 
examiner indicated that the veteran's pseudofolliculitis 
barbae had no residuals.  The Board therefore finds that the 
evidence is insufficient to show that the criteria for a 
rating in excess of 10 percent under DC 7806 (as in effect 
prior to August 30, 2002) have been met.

Similarly, the veteran does not meet the criteria for a 
rating in excess of 10 percent under the new criteria.  
Specifically, on examination in May 2006, the affected area 
amounting to 0 percent of the exposed body, and the total 
body.  The Board therefore finds that the evidence is 
insufficient to show that the criteria for a rating in excess 
of 10 percent under DC 7806 (as in effect August 30, 2002) 
have been met.

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), under 38 C.F.R. § 4.118, DC 7800 (as in effect prior 
to August 30, 2002), a rating of 30 percent is warranted for 
disfigurement of the head, face, and neck, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  

Under 38 C.F.R. § 4.118, DC 7800 (as in effect August 30, 
2002), a 30 percent rating is assigned for disfigurement of 
the head, face or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement. 

According to 38 C.F.R. § 4.118, Code 7800, Note (1), there 
are eight characteristics of facial disfigurement, these 
include: 1) a scar five or more inches (13 or more 
centimeters (cm.)) in length, 2) a scar at least one-quarter 
inch (0.6 cm.) wide at widest part, 3) surface contour of 
scar elevated or depressed on palpation, 4) scar adherent to 
underlying tissue, 5) skin hypo-or hyper- pigmented in an 
area exceeding six square inches (39 sq. cm.), 6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.), 7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.), and 8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.). 

In this case, the VA examination reports indicate that the 
veteran's pseudofolliculitis barbae was not productive of any 
scarring, any disability, any disfigurement, or any 
residuals.  Thus, the evidence is insufficient to show that 
the veteran has disfigurement under the old criteria.  With 
regard to the new criteria, as no scarring is shown, the 
criteria for numbers one through eight are not shown to have 
been met under DC 7800, Note (1), and the Board similarly 
finds that the veteran does not have disfigurement of the 
head, face, or neck.  Accordingly, the criteria for a rating 
in excess of 10 percent under 38 C.F.R. § 4.118, DC 7800 (as 
in effect prior to August 30, 2002, and thereafter), are not 
shown to have been met.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
pseudofolliculitis barbae.  There is also no objective 
evidence that the veteran's pseudofolliculitis barbae has 
caused marked interference with any employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96.  

To the extent that the claim has been denied, as the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).  

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in September 2003, the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claim.  

The VCAA notice did not comply with the requirement that the 
notice must precede the adjudication.  However, the action of 
the RO described above cured the procedural defect because 
the veteran had the opportunity to submit additional argument 
and evidence, which he did, and supplemental statements of 
the case were issued in 2004, 2006, and 2007.  The Board 
further notes that the veteran was afforded the opportunity 
for a hearing in September 2007, however, he failed to report 
for his hearing.  For these reasons, the timing of the VCAA 
notice was not prejudicial.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. Apr. 5, 2006), aff'd Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, to the extent that 
the claim has been denied, any questions as to the disability 
rating or the appropriate effective date to be assigned are 
moot.  To the extent that the Board has granted the claim, 
any error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  Id.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA medical 
records and records from the SSA.  The veteran has been 
afforded examinations.  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  Based on the foregoing, the Board 
finds that the veteran has not been prejudiced by a failure 
of VA in its duty to assist, and that any violation of the 
duty to assist could be no more than harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

As the April 2003 reduction of the veteran's 10 percent 
rating was improper, restoration of the 10 percent rating for 
pseudofolliculitis barbae, effective August 1, 2003, is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.

A rating in excess of 10 percent for pseudofolliculitis 
barbae is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


